DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-19 of this application is patentably indistinct from claims 1-19 of Application No.16/448,487. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al [ PG. Pub. No.: US 2016/0209286 A1].
With regards to claim 1, Kaneko discloses a pressure sensor (10, pressure sensor module, Figs 1 & 2, ¶0032), comprising: a sense die configured to output an electric signal after receiving an external pressure on a sense surface of the sense die (12, senor element, Fig. 3, ¶0035); a substrate electrically connected to the sense die (16a, sensor mounting surface where 12 is mounted to 16, circuit board, ¶0034-0035); a ring structure encircling the sense die, wherein a bottom end of the ring structure is adhered to the substrate (42A, O-ring is fixed to 14, the base body which is thereby fixed to 16a, Fig. 3, ¶0043); and a pressure-transmitting media over molded over an upper end of the ring structure and in contact with the sense surface of the sense die (40A, first pressure transmission medium, Fig. 3, ¶0036); wherein the pressure-transmitting media transmits a received external pressure to the sense surface of the sense die to generate an output signal from the sense die (detection signal, (¶0057), wherein a processor converts the output signal into a pressure reading (external electronic device such as an electric control unit, ¶0037). 
With regards to claim 2, Kaneko discloses wherein the pressure-transmitting media and the ring structure are each characterized as being opaque (silicone oil being opaque, ¶0042).
With regards to claim 3, Kaneko discloses wherein the pressure-transmitting media is interference fit with the ring structure (Figs. 2 &3).
With regards to claim 4, Kaneko discloses wherein the sense die is a flip chip designed silicon chip (12, receives and detects pressure from top and bottom thus enabling the same function as would a “flip chip design, Fig. 3).
With regards to claim 5, Kaneko discloses wherein the silicon chip is outfitted with a Wheatstone bridge circuit of piezo-resistive sensors (12, being of a piezo- resistance type sensor whereas 12 includes a bridge circuit, (¶0035-0036).
With regards to claim 6, Kaneko discloses wherein an internal diameter of the ring structure is between about 1 mm and about 10 mm (A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The optimization of proportions in a prior art device is design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961)).
With regards to claim 7, Kaneko discloses wherein the sense die is configured to measure pressures within a range of about -10 PSI to about 200 PSI (It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, /e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, F.2d at, 44 USPQ2d 1429 (Fed. Cir. 1997).
With regards to claim 8, Kaneko discloses wherein the pressure-transmitting media defines a sealing structure to create a fluid-tight seal with a fluid conduit (¶0047 & ¶0111).
With regards to the Method claims 9-11, the method claims as cited are thereby met by the operations of Kaneko as disclosed in claims 1, 2, & 5 above.
With regards to claim 12, Kaneko discloses a pressure sensor (10, pressure sensor module, Figs 1 & 2, ¶0032), comprising: a sense die configured to output an electric signal after receiving an external pressure on a sense surface of the sense die (12, senor element, Fig. 3, ¶0035); a substrate electrically connected to the sense die, wherein the substrate comprises a plurality of mating holes (16a, sensor mounting surface where 12 is mounted to 16, circuit board with 68, a plurality of load transmission bodies, ¶0034-0035 & 40084); a ring structure encircling the sense die, wherein a bottom end of the ring structure is snap fitted to the substrate (42A, O-ring, Fig. 3, 40043); and a pressure-transmitting media overmolded over an upper end of the ring structure and in contact with the sense surface of the sense die (40A, first pressure transmission medium, Fig. 3, 70036); a plurality of flexible legs formed at a bottom of the ring structure; wherein the plurality of flexible legs are inserted into the plurality of mating holes such that the ring structure encircles the sense die (Figs. 5 & 12); wherein a top surface of the silicone material receives the external pressure and the pressure- transmitting media transmits a received external pressure to the sense surface of the sense die to generate an output signal from the sense die (detection signal from top, Figs. 1-9, ¶0057), wherein a processor converts the output signal into a pressure reading (external electronic device such as an electric control unit, ¶0037).
With regards to claim 13, Kaneko discloses wherein the plurality of flexible legs is snap-fit into the plurality of mating holes (¶0049).
With regards to claim 14, Kaneko discloses wherein the silicone material and the ring structure are each opaque (silicone oil being opaque, ¶0042).
With regards to claim 15, Kaneko discloses wherein the silicone material is formed from mixing two silicone rubbers (it is understood, an elastic seal “O-ring” is made from at least two silicone rubbers. While anticipation requires the disclosure of each and every limitation of the claim at issue in a single prior art reference, it does not require such disclosure in haec verba. In re Bode, 550 F.2d 656, 660, 193 USPQ 12, 16 (CCPA 1977). In addition, it does not require that the prior art reference "teach" what the application at issue teaches. Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983). Finally, Applicant is reminded that during examination claim limitations are to be given their broadest reasonable reading. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)).
With regards to claim 16, Kaneko discloses wherein the sense die is a silicon chip outfitted with piezoresistive sensors arranged in Wheatstone bridge circuit (12, being of a piezo-resistance type sensor whereas 12 includes a bridge circuit, ¶0035- 0036).
With regards to claim 17, Kaneko discloses wherein a height of the ring structure is between about 1 mm to about 10 mm (A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961)). 
 Withregards to claim 18, Kaneko discloses wherein an internal diameter of the ring structure is between about 1 mm to about 5 mm (A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961)).
With regards to claim 19, Kaneko discloses wherein the sense die measures pressure in a range of about -10 PSI to about 200 PSI (It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971); In re Shreiber, F.2d at , 44 USPQe2d 1429 (Fed. Cir. 1997).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852